Citation Nr: 0007055	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1971 to 
February 1975.  The appellant has reported unverified service 
from June 1961 to June 1965 and from November 1966 to 
February 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on June 
20, 1996.  A transcript of that hearing has been associated 
with the record on appeal.

This case was remanded by the Board in August 1997 to 
schedule a hearing before a Member of the Board.

On February 22, 1999, a hearing was held before the 
undersigned, who is a Member of the Board who will be making 
the decision in this case and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(c) (West Supp. 1999).  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  The appellant's claim is plausible, and sufficient 
evidence has been obtained for correct resolution of this 
claim.

2.  The appellant's bilateral hearing loss is currently 
manifested by puretone threshold averages of 48-55 decibels 
in the right ear and 49-55 decibels in the left ear, with 
speech recognition ability of 96-100 percent for the right 
ear and 92-94 percent for the left ear, resulting in Level 
"I" hearing for the right ear and Level "I" hearing for 
the left ear. 


CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for an 
increased evaluation for his bilateral hearing loss, and VA 
has satisfied its duty to assist him in development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The criteria for a compensable disability rating for the 
appellant's service-connected bilateral hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On the authorized VA audiological evaluation in February 
1995, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
65
70
LEFT
5
15
25
70
85

Puretone average was 48 in the right ear and 49 in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and of 92 percent in the left 
ear.

The examiner stated that the results demonstrated a high-
frequency sensorineural hearing loss bilaterally.

In February 1996 a VA hearing aid evaluation was done.  It is 
not marked as adequate for rating purposes.  

At the June 1996 hearing, the appellant testified that he had 
had difficulty finding employment that did not expose him to 
loud noises.  He stated that he had difficulty hearing 
others, particularly women, speak.  He stated that he had 
difficulty hearing certain tones and sounds, such as a 
wristwatch alarm.  He stated that background noise impaired 
further his ability to hear.

At the February 1999 hearing, the appellant testified that he 
had received new VA hearing aids in September or November of 
1998 following an audiologic evaluation.  He stated also 
that, since February 1995, he had undergone treatment or 
audiologic evaluation in July 1996 at Madigan Army Medical 
Center and twice at the American Lake VA facility in Tacoma, 
Washington, including the evaluation in September or November 
1998.

He stated that his hearing loss made it difficult for him to 
hear others, especially women, speak.  He stated that he had 
had difficulty at work and in school.  He stated that he had 
difficulty understanding his spouse and his stepdaughter.  He 
stated that he rarely watched television because he required 
the volume of the television to be too loud to be comfortable 
for other family members.

At a July 1999 VA audio examination, the appellant wore VA 
hearing aids in both ears.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
75
75
LEFT
10
20
40
75
85

Puretone average was 55 for each ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 94 percent in the left ear.

The examiner stated that the results demonstrated a 
moderately severe sensorineural hearing loss in the right ear 
and a moderate-severe to severe sensorineural hearing loss in 
the left ear.


II.  Legal Analysis

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected bilateral hearing loss.  See Jones v. 
Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  All relevant facts have been properly 
developed, and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).  Further, the instructions 
contained in the August 1997 Remand from the Board have been 
complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1999) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

The appellant's bilateral hearing loss is rated under 
Diagnostic Code 6100.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1999), including the rating 
criteria for evaluating a hearing loss disorder.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, the Board must evaluate the appellant's 
claim for an increased rating from June 10, 1999, under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.

In this case, neither rating criteria can be more favorable 
to the appellant's claim since the criteria are identical.  
The amended regulations did incorporate some explanatory 
comments concerning VA's method of evaluating a hearing loss 
disorder, and these comments will be discussed where 
appropriate.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d) 
(1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b), (e) (1999).  
Tables VI and VII are reproduced below.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999). 



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The appellant has undergone VA audiometric examinations for 
compensation purposes in February 1995 and July 1999.  The 
results of those audiograms, as indicated above, showed that 
the appellant's hearing loss is properly evaluated as zero 
percent disabling.  Based on a 96 percent speech recognition 
score and a 48-decibel puretone threshold average as shown in 
February 1995, Table VI indicates a designation of Level 
"I" for the right ear.  Based on a 92 percent speech 
recognition score and a 49-decibel puretone threshold average 
as shown in February 1995, Table VI indicates a designation 
of Level "I" for the left ear.  When applied to Table VII, 
the numeric designations of "I" for the better ear and "I" 
for the poorer ear translated to a zero percent evaluation.  
Based on a 100 percent speech recognition score and a 55-
decibel puretone threshold average as shown in July 1999, 
Table VI indicates a designation of Level "I" for the right 
ear.  Based on a 94 percent speech recognition score and a 
55-decibel puretone threshold average as shown in July 1999, 
Table VI indicates a designation of Level "I" for the left 
ear.  Again, when applied to Table VII, the numeric 
designations of "I" for the better ear and "I" for the 
poorer ear translated to a zero percent evaluation.  
Therefore, the appellant's service-connected hearing loss is 
properly assigned a noncompensable disability rating.  
38 C.F.R. § 4.85, Tables VI and VII (1999).

The appellant also underwent a VA audiometric examination in 
February 1996.  However, that examination was an examination 
for hearing aid evaluation purposes and, consequently, is 
inadequate for rating purposes. 

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in any four of the five 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  The veteran's hearing 
loss does not fit within this provision.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision is 
likewise inapplicable to the veteran's hearing loss 
disability.

Although the Board sympathizes with the appellant's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against his 
claim for a compensable disability rating for bilateral 
hearing loss.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

